UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of report:October 25, 2007 (Date of earliest event reported) PHOTON DYNAMICS, INC. (Exact name of registrant as specified in charter) California 000-27234 94-3007502 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5970 Optical Court San Jose, California 95138-1400 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(408) 226-9900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01 SIGNATURES Item 8.01Other Events On October 25, 2007, Photon Dynamics, Inc. (the “Company”) received notice from the Nasdaq Stock Market that the Nasdaq Listing Qualifications Panel granted the Company’s request for continued listing on the Nasdaq Stock Market. The extension is conditioned on the Company filing its Form 10-Q for the quarter ended June 30, 2007 with the Securities Exchange Commission by no later than December 19, 2007. While the Company is making every effort to satisfy the terms of the extension, it can provide no assurances that it will ultimately be able to do so. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PHOTON DYNAMICS, INC. Dated:October 25, 2007 By: /s/ Carl C. Straub Jr. Carl C. Straub Jr. General Counsel and Secretary
